On April 18, 2000, the defendant was sentenced to ten (10) years in the Montana State Prison.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alice Kennedy. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended, with conditions as listed in the Sentence Review Board’s Decision of November 2, 2000.
Hon. Ted L. Mizner, District Court Judge.